Citation Nr: 0810456	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  05-02 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for arteriosclerotic heart 
disease (ASHD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1956 to April 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  In May 2005, 
the veteran testified before the undersigned at the RO.  A 
transcript of the hearing is associated with the claims file.

The veteran's claim was previously before the Board and 
remanded in February 2007.  Since all required development 
has been completed, it is properly before the Board at this 
time.


FINDING OF FACT

ASHD was not manifest during service or within a year after 
discharge, and is not related to the veteran's active 
service.


CONCLUSION OF LAW

ASHD was not incurred in or aggravated by active service and 
may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claim was received in 
October 2003, after the enactment of the VCAA.

A letter dated in November 2003 told the veteran that VA 
would make reasonable efforts to obtain evidence necessary to 
support his claim.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claim 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the veteran's behalf.  The 
veteran was asked to send evidence related to his claim.

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  The 
veteran was provided this notice in February 2007.

While complete VCAA notice in this case was not provided 
prior to the initial adjudication, the notice was provided 
and subsequently readjudicated by the RO in the October 2007 
supplemental statement of the case, which was prior to the 
recertification of the case to the Board.  The Board finds 
that the content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate in the processing of his claim.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  The veteran was afforded 
an examination on the issue decided herein in March 2007.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to finally decide this appeal.


Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303(a) (2007).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) competent evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service and 
cardiovascular-renal disease becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 
3.309 (2007).  While the disease need not be diagnosed within 
the presumption period, it must be shown, by acceptable lay 
or medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  
This includes any increase in disability (aggravation) that 
is proximately due to or the result of a service connected 
disease or injury.  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either caused or aggravated by a service-
connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).

Effective October 10, 2006, the section heading of 38 
C.F.R. § 3.310 was amended.  While there has been a 
change in 38 C.F.R. § 3.310, this claim predated the 
amendment, and the change is clearly more 
restrictive.  As such the original regulation is for 
consideration here.

The veteran's service medical records show he complained of 
chest pain on numerous occasions beginning in April 1966.  
Following those records of treatment for viral pericarditis, 
dated from April to June 1966, the veteran was subsequently 
treated for chest pain from September 1975 until his 
discharge in March 1976.  He described chest pain and 
difficulty breathing.  In November 1975, the assessment was 
anxiety reaction with remote cardiac possibilities.  None of 
the episodes occurred during strenuous activity.  A 
subsequent November 1975 treatment record shows the veteran's 
situational problem continued, and it was doubtful there was 
a significant cardiac problem.  It was noted the veteran was 
undergoing a divorce from his wife.

A December 1975 service record shows the veteran was seen by 
cardiology, who believed there was insufficient evidence for 
ASHD and angina.  Tests were within normal limits.  The 
assessment was acute anxiety and depression.  A January 1976 
treatment record shows the veteran had chest wall pain with 
an undetermined etiology.  A January 1976 Medical Board 
Report shows the veteran began to complain of chest pain 
around Easter 1975, when several factors in his life changed.  
He began having multiple family problems with the impending 
divorce from his wife.  Previous evaluation with cardiology 
revealed two negative treadmill EKGs and upper GI, oral 
cholecystogram, and chest x-rays, were all normal.  Multiple 
cardiograms were normal.  The Medical Board concluded that 
the correct diagnoses were depression with somatization, 
passive dependent personality, and hyperventilation.  A 
February 1976 service record reiterated that it was doubtful 
there was cardiac pathology to the veteran's chest pain.  
Upon examination in March 1976, the veteran's heart and chest 
were normal.

A July 1976 private treatment record shows the veteran 
complained of pain and fluttering in the chest.  The 
physician felt the veteran may well have had cardiac disease, 
but the nature and extent of it had thus far eluded the 
various examining physicians, including several heart 
specialists.  Further testing was recommended.

In October 1976, the veteran underwent VA examination.  He 
complained of chest pain.  X-rays revealed no cardiovascular 
disease.  The diagnosis was paroxysmal atrial tachycardia.

In a March 1977 rating decision, the RO awarded service 
connection for paroxysmal atrial tachycardia.

A December 1978 VA hospitalization record shows the veteran 
complained of pressure pain over the anterior chest, 
accompanied by shortness of breath and nausea.  At discharge, 
the diagnoses were arteriosclerotic cardiovascular disease, 
coronary artery disease, and angina.

A May 1979 private hospitalization record shows the veteran 
reported a history of ASHD.  His diagnosis on discharge was 
angina pectoris, with left arm pain.

A May 1983 Naval Hospital record shows the veteran complained 
of atypical chest pain.  Several recent treadmill tests were 
normal.  The diagnosis was chest pain of unknown etiology, 
although esophageal spasm or musculoskeletal pain was the 
most likely.

Private treatment records dated from December 1985 to 
February 1986 show the veteran was diagnosed with ischema.

A January 1986 private hospitalization record shows the 
veteran was diagnosed with hypertrophic cardiomyopathy, 
myocardial bridges, moderate coronary atherosclerosis, and 
mitral valve prolapse.

Subsequent private records dated in March 1987, June 1987, 
and August 1997 through January 2003 show the veteran 
complained of chest pain and was diagnosed with coronary 
artery disease.

March 2003 private hospitalization records show the veteran 
underwent coronary artery bypass surgery.

In April 2004, the veteran underwent VA examination.  He 
reported a history of chest pains leading to double bypass 
surgery in 2003.  He complained of sharp chest pains 
associated with some dull ache in the epigastric and 
subxyphoid area with heavy exertion.  Following examination, 
the impression was status post double coronary bypass with 
recurrent chest discomfort with heavy exertion only.  A 
stress test was unremarkable.  There was no evidence of 
exercise induced ischema.  The veteran's coronary artery 
disease seemed to be compensated at the present time.

In March 2007, the veteran underwent VA examination.  The 
examiner noted that the veteran had a viral pericarditis in 
1966 and appeared to make a full recovery.  In 1974 and 1975, 
the veteran had documentation of paroxysmal atrial 
tachycardia that surrounded problems with his marriage and 
impending divorce.  There were many episodes of treatment for 
emergent chest pain.  None of the episodes confirmed the 
existence of an acute myocardial injury.  While several 
examiners raised the question of organic heart disease in 
1974 and 1975, no confirmatory evidence was established for 
any organic heart disease at that time.  The veteran was 
known to have hiatal hernia and esophageal reflux, which can 
mimic angina and organic heart disease.  Since discharge in 
April 1976, the veteran continued to complain of chest pain.  
Some examiners questioned the presence of organic heart 
disease.  However, the veteran had a negative treadmill test 
in 1980 and a negative coronary angiogram in 1983.  
Subsequent to this treatment, the veteran did develop 
coronary artery disease.

Following examination, the examiner determined the veteran 
currently had arteriosclerotic cardiovascular disease with 
coronary artery disease.  He also had hyperlipidemia and 
hiatal hernia.  The examiner concluded that the veteran does 
have coronary artery disease separate from his paroxysmal 
atrial tachycardia.  He then determined that it was less 
likely than not that the coronary artery disease was caused 
by or a result of the veteran's military service.  In 
addition, it was less likely than not that it was caused by 
or the result of the veteran's paroxysmal atrial tachycardia.

The examiner explained that the veteran had a definite 
diagnosis of coronary artery disease beginning in the late 
1990s.  This did not mean that the problem began during 
military service.  The veteran had several risk factors for 
heart disease.  There was no evidence that the veteran 
documented coronary artery disease during service.  There was 
suspicion of this disease in 1975, but it was never confirmed 
by repeated testing.  There is evidence the veteran had a 
hiatal hernia and gastroesophageal reflux, which can produce 
chest pain that mimics the symptoms of an acute myocardial 
infarction.  The examiner believed this was what happened to 
the veteran.  Tests conducted in 1980 were all normal, and an 
angiography conducted in 1983 was also normal.  These studies 
were conducted within four to seven years of separation, and 
no coronary artery disease was documented at that time.  The 
examiner also stated that paroxysmal atrial tachycardia had 
not been established as a risk factor in the development of 
coronary artery disease.  

Based on a review of the record, the Board finds that the 
evidence demonstrates the veteran's ASHD or any other 
coronary artery disease is not related to his active service.  
The service medical records clearly show he was treated for 
chest pain on numerous occasions while in service.  In 
addition, the current evidence shows a diagnosis of ASHD and 
coronary artery disease.  However, the competent evidence of 
record establishes that the veteran's ASHD or coronary artery 
disease is not related to his active service.

The Board notes that the veteran is separately service 
connected for paroxysmal atrial tachycardia.  While the 
veteran has opined that his ASHD is related to his active 
service and was manifested therein, the veteran has not been 
shown to have the requisite medical knowledge or training to 
provide a competent opinion as to this matter.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

Instead, the Board must rely on the opinion of a medical 
professional.  Therefore, the veteran was afforded a VA 
examination in March 2007.  The VA examiner provided the only 
competent opinion with regard to whether the veteran's ASHD 
or any other coronary artery disease was related either to 
his active service or to his service-connected paroxysmal 
atrial tachycardia.  The examination report shows the 
examiner fully reviewed the veteran's claims file, including 
his service medical records.  He detailed the veteran's 
complaints of chest pain beginning in service and the 
diagnoses he was given since then.

After a thorough review of the veteran's medical history, the 
VA examiner concluded that the veteran's ASHD and coronary 
artery disease did not begin until the 1990s.  In addition, 
he concluded that it was due to his other risk factors for 
heart disease and not due to his active service or his 
service-connected paroxysmal atrial tachycardia.  While the 
veteran's physicians had suspicions regarding coronary artery 
disease dating back to 1975, repeated testing showed he did 
not have such disease.  The examiner provided another 
explanation for the veteran's complaints of chest pain.  
Further, the examiner indicated that subsequent, post-service 
tests conducted in 1980 and 1983 confirmed the veteran had no 
ASHD or coronary artery disease at that time.  Therefore, it 
is clear the disease did not manifest to a compensable degree 
within one year of his separation in April 1976.

Based on the evidence of record, the examiner concluded that 
the veteran developed coronary artery disease many years 
after service, and it was not related to his service.  In 
addition, it was not related to his service-connected 
disability, because paroxysmal atrial tachycardia is not a 
risk factor for the development of coronary artery disease.  
The opinion of the March 2007 VA examiner is the only 
competent opinion of record regarding whether the veteran's 
coronary artery disease or ASHD is related to his active 
service or to his service-connected disability.  The 
examination report indicates the examiner was thorough in 
reviewing the veteran's claims file and service medical 
records and provided a rationale for each conclusion.  
Therefore, the Board relies on this opinion and finds that 
the evidence preponderates against a finding that the 
veteran's ASHD or coronary artery disease is related to his 
active duty or service-connected disability.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, the claim must 
be denied.


ORDER

Service connection for arteriosclerotic heart disease is 
denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


